Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Greg L. Hammer appeals the district court’s order denying relief on his 42-U.S.C. § 1983 (2012) civil rights complaint in which Hammer alleged violations of the First and Fourteenth Amendments and the Religious Land Use and Institutionalized Persons Act, see 42 U.S.C. §§ 2000cc to 2000cc-5 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hammer v. Hobbs, No. 1:14-cv-00008-JCC-MSN (E.D.Va. Mar. 3, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.